DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interview with Jonathan A. Solomon (Reg. No. 64,869) on 24 January 2022.  Claims 4, 6, 7, 16, 18 and 19 have been amended.  Claims 2 and 14 have been cancelled.  Claims 1, 3-13 and 15-20 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan A. Solomon (Reg. No. 64,869) on 24 January 2022.

The application has been amended as follows: 




Claims
4.	(Currently Amended) The method of claim 1, wherein identifying that the received real time data is associated with [[a]] the counter value that matches the counter value of the received non-real time data comprises: 
	searching the received real time data for the counter value associated with the received non-real time data after receiving the non-real time data and after the start condition is received.

6.	(Currently Amended) The method of claim 1, further comprising: 
	generating at least one second data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that an end event or condition is received via the real time data or the non-real time data.

7.	(Currently Amended) The method of claim 1, further comprising: 
	generating at least one second data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that a real time data storage buffer is full, wherein generating the at least one second data package comprises emptying the real time data storage buffer in response to generating the at least one data package.

the counter value that matches the counter value of the received non-real time data comprises: 
	searching the received real time data for the counter value associated with the received non-real time data after receiving the non-real time data and after the start condition is received.

18.	(Currently Amended) The system of claim 13, further comprising: 
	generating at least one second data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that an end event or condition is received via the real time data or the non-real time data.

19.	(Currently Amended) The system of claim 13, further comprising: 
	generating at least one second data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that a real time data storage buffer is full, wherein generating the at least one second data package comprises emptying the real time data storage buffer in response to generating the at least one data package.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


However, none of the prior art of record, alone or in combination, expressly or fairly suggest generating at least one data package by associating real time and non-real time data with matching counter values in response to receipt of non-real time data and a determination that a start condition has been satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to data systems.

WIPO Patent Publication No. WO 2020/217345 A1 discloses a data processing device is provided with: a data collection unit which collects data from a device; data processing units which operate on a non-real-time OS and process data; and an execution control unit which operates on a non-real-time OS, and controls data collection processing performed by the data collection unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117